Title: From Thomas Jefferson to Thomas Tingey, 20 June 1803
From: Jefferson, Thomas
To: Tingey, Thomas


          
            June 20. 1803.
          
          Th: Jefferson presents his compliments to Capt Tingey, and having little acquaintance among the directors of the bank, asks the favor of him to consider the inclosed letter proposed to be written to the President, as to the mode of keeping his account, should he open one with them on the departure of mr Barnes who has hitherto been his banker. if there be anything in it, which Capt Tingey knows to be against the laws of the institution, then Th:J. would not send it in.   The whole difficulty is in permitting him to overdraw on emergencies without the form of giving a note which he believes is done by the banks sometimes because he knows it was done commonly by the bank of the US. with himself when he lived in Philadelphia. should Capt Tingey at any time be passing into this part of the city, Th:J. would thank him to call & tell him his opinion on the subject. he offers his friendly salutations.
        